Citation Nr: 1718788	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating for lumbar strain with arthritis and residual scarring, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity (LLE) as secondary to the service-connected disability of lumbar strain with arthritis and residual scarring. 

3.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Columbia, South Carolina, which continued the 10 percent evaluation assigned.  In January 2013, the evaluation was increased to 20 percent, effective February 2010, the date of the Veteran's claim for an increased evaluation.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of the hearing is associated with the claims file. 

In December 2014, the Board denied the claim for entitlement to a rating in excess of 20 percent for lumbar strain.  

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the Order.  Specifically, the Court found the November 2010 and June 2012 VA examinations inadequate because they lacked opinions regarding any additional functional impairment due to pain and/or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45.  Because the Board's decision relied on those inadequate examinations, the Court found it necessary to vacate and remand.

Pursuant to the Court's October 2015 remand directives, the Board remanded to the Agency of Original Jurisdiction (AOJ) in June 2016 to afford the Veteran an adequate VA examination which properly addressed the inadequacies of the prior November 2010 and June 2012 VA examinations regarding functional loss, as discussed above.  The Board directed the AOJ to consider and address any functional loss during the Veteran's reported flare-ups due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the AOJ substantially complied with the Board's June 2016 remand directives by accomplishing the December 2016 VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board further finds that the December 2016 VA examination is Correia-compliant.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board notes that during the pendency of the appeal for entitlement to a disability rating in excess of 20 percent for lumbar strain with arthritis and residual scarring since February 19, 2010, the AOJ issued a February 2017 Supplemental Statement of the Case (SSOC), grating service-connection at 10 percent disabling for radiculopathy of the LLE as secondary to the service-connected disability of lumbar strain with arthritis and residual scarring.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has requested a TDIU both in his February 2017 Notice of Disagreement (NOD) regarding lumbar strain and in his March 2017 NOD regarding LLE radiculopathy.  As such, TDIU has been raised.

The issues of entitlement to an initial disability rating in excess of 10 percent for LLE radiculopathy as secondary to service-connected lumbar strain and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran's lumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Favorable or unfavorable ankylosis of the thoracolumbar or entire spine, incapacitating episodes having a total duration of six weeks or more over the previous 12 months, and/or flare-ups of the thoracolumbar spine are not indicated.  However, intervertebral disc syndrome (IVDS) is indicated.  Pain on active and passive motion and with weight-bearing and non-weight bearing is also indicated.


CONCLUSION OF LAW

The criteria for an increased evaluation for lumbar spine disability, currently evaluated as 20 percent disabling, have not been met.  See 38 U.S.C.A. §§ 115, 5103(a), 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.71a, Diagnostic Code (DC) 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed.Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Schedular Rating

Disability evaluations are determined by applying the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings represent, as far as practicably determinable, the average impairment in earning capacity resulting from diseases and/or injuries incurred or aggravated during military service and residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  See 38 C.F.R. § 4.1; Peyton v. Derwinski, 1Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Higher evaluations may be assigned for separate periods based on the facts found during the appeal period, known as staged ratings.  See Hart v. Mansfield, 12 Vet. App. 505, 509-510 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202.  Consideration must also be given to weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's lumbar strain disability is rated under DC's 5237 (lumbosacral or cervical strain) and 5243 (IVDS).  All spine disabilities covered by DC's 5235 to 5243 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion.  See 38 C.F.R. § 4.71a, General Formula.  Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

Under the General Formula, a 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Formula.  The next higher rating is at 40 percent and is warranted for: forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate DC.  See 38 C.F.R. § 4.71a, General Formula, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees.  Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea, or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id.

IVDS is to be evaluated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (Incapacitating Episodes Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  See 38 C.F.R. § 4.71a, General Formula, Note (6).  For purposes of evaluation of DC 5243 under the Incapacitating Episodes Formula, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires a period of bed rest in the last 12 months that was prescribed and treated by a physician.  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula, Note (1).  

In this case, although the Board acknowledges the diagnosis of IVDS in the December 2016 VA examination, the Board finds that there is no documentation currently of record of any physician-prescribed/treated bedrest in the last 12 months.  As such, the rating criteria under the Incapacitating Episodes Formula are inapplicable and the Board will focus its analysis on the competent, credible, and probative evidence of record under the General Formula criteria.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. 
§ 3.159(a)(1).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In determining the actual degree of disability with respect to the Veteran's lumbar back disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

The Veteran seeks entitlement to a disability rating in excess of 20 percent for lumbar strain with arthritis and residual scarring.  In March 2010, the RO received a statement from the Veteran asserting that a March 2010 MRI report indicated that his low back condition had worsened.  That MRI report showed "diffuse annular bulging at L4-5 without central stenosis" and "left foraminal small disk extrusion at the L4-5 level which creates moderate left foraminal stenosis and contacts the left L4 exiting nerve root."  Contemporaneous medical records include a March 2010 progress note in which the Veteran complained of low back pain radiating into the hips.  Physical examination revealed "normal lumbar lordosis" and range of motion was found to be limited due to pain in all planes.  The physician recommended epidural steroid injections, which the Veteran reported improving pain levels by 90 percent.  

The Veteran was provided with pertinent VA examinations in November 2010 and June 2012.  The Court highlighted that the Veteran reported "flare-ups" to the November 2010 examiner and also reported "flare-ups" occurring "3 times per month, requiring additional medication" to the June 2012 examiner.  As previously discussed, the Court, in its October 2015 remand, found the November 2010 and June 2012 VA examinations inadequate because they lacked opinions regarding any additional functional impairment due to pain and/or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet.App. at 206.  Because the Board's prior decision relied on these inadequate VA examinations, the Court found it necessary to vacate and remand.  

An April 2012 MRI report contained an impression of "[s]tatus post discectomy and left hemilaminectomy at L5/S1 with ill defined mild enhancement noted within the left lateral recess most suggestive of postsurgical scarring/granulation tissue."  A May 2012 radiologic examination report showed "complete disc height loss at L5-S1, likely postsurgical with anterior bony bridging noting.  There is a broad-based disc protrusion at the L4-5 level.  There are facet degenerative changes at the L4-5 and L5-S1 levels with cysts present."

Private treatment records dated from March to July 2013 show complaints of back pain that is intermittent.  Range of motion was found to be limited due to pain.  The Veteran received treatments to include injections and radiofrequency ablation.  

In July 2013, the Veteran testified before the Board during a personal hearing.  The Veteran stated that he could forward bend to his mid-thighs and that his ability had not worsened since the June 2012 VA examination.  The Veteran also stated that he was under current treatment with a private doctor.  In that regard, May 2016 private consent and discharge records show that the Veteran underwent a lumbar transforaminal epidural steroid procedure that month.  

A June 2016 MRI report contained an impression of "[s]evere facet arthropathy with capsulitis at L4-5 results in 4 mm anterolisthesis of L4 on L5.  Pseudo-disc of listhesis superimposed on a broad-based disc protrusion in combination with the facet arthropathy and ligamentum flavum hypertrophy results in moderate central canal narrowing with both central canal and neural foraminal narrowing as detailed above."  It also contained an impression of "[c]omplete disc height loss at L5-S1 with bony fusion and questionable left hemilaminectomy.  Posterior spurs result in left lateral recess stenosis and mild effacement of the left S1 nerve root."  The report noted "[n]o acute bony injury."

Pursuant to the Court's remand directives, VA afforded the Veteran an adequate VA examination in December 2016.  The December 2016 examiner diagnosed the Veteran with degenerative arthritis of the spine, IVDS (without incapacitating episodes in the last 12 months), and L4-5 Laminectomy, additionally noting that the Veteran had symptoms consistent with mild, bilateral radiculopathy involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner also diagnosed the Veteran with complete disc height loss L5-S1 and L5-S1 disc protrusion with abutment of bilateral L5 nerve roots.  The examiner noted that the Veteran had no guarding or muscle spasm, no muscle atrophy, no ankylosis, and no other neurologic abnormalities related to the thoracolumbar spine; however, the examiner noted that the Veteran regularly uses an assistive brace as a normal mode of locomotion.  

Range of motion testing resulted in the following measurements (in degrees): forward flexion of 0 to 40; extension of 0 to 15; right lateral flexion of 0 to 10; left lateral flexion of 0 to 10; right lateral rotation of 0 to 15; and left lateral rotation of 0 to 15.  The examiner noted that the Veteran's range of motion itself contributed to a functional loss, explaining that the Veteran was "unable to bend over."  

The examiner noted subjective reports of constant pain every day at the 7/10 to 10/10 levels, which has required pain management through nerve block medication, physical therapy, and injections.  The Veteran also reported pain going down both his legs, greater in the left than right.  The Veteran described how he can sit for about an hour or two and walk and stand okay, but experiences worsening pain when lifting more than light weights or when bending too much.  Although the examiner noted pain on examination (on active and passive motion and with weight-bearing and non-weight bearing, which limits motion as described above), he opined that the it does not result in/cause functional loss.  The examiner indicated that the Veteran was able to perform repetitive use testing with at least three repetitions, without additional functional loss.  Further, the examiner indicated that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability with repeated use over a period of time, explaining that the examiner was "unable to assess after repeated motion over time."  The examiner explained that flare-ups were inapplicable because: "[t]he [V]eteran has severe daily pain exacerbated by lifting or bending which he describes as his back flaring-up, and this is part of his baseline pain symptoms.  He does not have evidence of periodic 'flare-ups' requiring ER visits, or physician directed bedrest or urgent targeted treatment."  

The Board finds that the December 2016 VA examiner sufficiently addressed the inadequacies of the prior November 2010 and June 2012 VA examinations regarding functional loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  As such, the Board further finds that the December 2016 VA examination is Stegall and Correia-compliant.  See Stegall, 11 Vet. App. 268 at 271; Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board notes that throughout the period on appeal, the Veteran has subjectively reported severe low back pain radiating into his legs, limitation of motion, interference with standing, sitting, and lifting, need for an assistive brace for locomotion, and frequent "flare-ups."  Apart from the medical determination of what constitutes a "flare-up," the Veteran is competent to report such lay-observable symptoms and there is no evidence that his reports are not credible.  As such, they are entitled to probative weight concerning the severity of his low back disability during the period on appeal.  See Jandreau, 492 F.3d 1372.  However, the Board defers to a competent medical opinion to determine if the nature of the Veteran's symptoms constitutes a "flare-up" for medical purposes and assigns the December 2016 medical opinion regarding such determination greater probative value. 

Since the December 2016 VA examination, the Veteran has continued to submit additional private treatment records.  Of note, a July 2016 MRI of the lumbar spine indicated evidence of a left-sided L5-S1 laminotomy, degenerative disc disease at L4-5, an autofusion of L5 and S1, bilateral L4 foraminal disc herniations with bilateral L4 foraminal stenosis, lateral recess stenosis at L4-5, and grade 1 spondylolisthesis.  The private provider who interpreted the July 2016 MRI results examined the Veteran again in February 2017.  During this examination, the Veteran reported pain in the low back and bilateral legs (left greater than right) that is increasing despite trying various pain management methods.  The Veteran also reported worsening when standing, sitting, lifting, bending, and twisting.  On examination, the examiner noted decreased range of motion in the lumbar spine which reproduces low back pain and left leg pain in a L4 and L5 pattern.  The examiner also noted grade 4 weakness of the Veteran's "left EHL and anterior tib" as well as "some dysesthesias in an L4 and L5 pattern on the left side."  Otherwise, the examiner noted "stable range of motion of [the Veteran's] cervical and thoracic spine, stable range of motion of [the Veteran's] bilateral upper and lower extremities, stable motor and sensory function of [the Veteran's] upper and lower extremities, stable coordination of [the Veteran's] upper and lower extremities, and 2+ pulses in [the Veteran's] upper and lower extremities."  This physician opined that that the Veteran's "mobile L4-5 spondylolisthesis is causing his low back and left leg symptoms" and that the Veteran "probably has some neurologic damage" because "he has always had pain in his left leg before and even after surgery."   This physician stated that he "will definitively plan surgery."

However, another February 2017 private treatment record (same day, but different physician) showed continued subjective complaints of back pain, described as aching, throbbing, and numbness/tingling, which the Veteran reports to be interrupting his activities of daily living, work, and happiness.  Inspection revealed "normal lumbar lordosis" and "[l]eft PSIS tenderness, [l]eft lower segment tenderness (at and below L4-5)."  Of note, the physician noted "[f]ull and painless range of motion" and "[n]o overt evidence for instability."  The examiner noted the Veteran's concern that "he is no longer able to perform his duties at his job due to his pain" and indicated that future treatment being considered was a lumbar TF ESI Left L5, S1 procedure.  

In sum, the evidence fails to show forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Although the Veteran has IVDS, he is not entitled to any rating under the Incapacitating Episodes Formula because he lacks the necessary incapacitating episodes for consideration based on those criteria.  As such, the Board concludes that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the Veteran's lumbar back disability.  

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not manifested to a degree that more nearly approximates the criteria for a higher disability rating and it does not cause incapacitating episodes.  See 38 C.F.R. § 4.71a.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the lumbar back.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).

The Board has also considered whether the Veteran is entitled to a separate rating for his low back post-surgical scar.  However, there is no evidence that this scar is painful, unstable, or that it covers a total area equal to or greater than 39 square cm, (6 square. inches).  See 38 C.F.R. §§ 7801, 7804, 7805 (2016).  Therefore, a separate compensable rating is not warranted.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is inapplicable to the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 20 percent for lumbar strain with arthritis and residual scarring, is denied.


REMAND

The Veteran also seeks entitlement to an initial disability rating in excess of 10 percent for LLE radiculopathy as secondary to service-connected lumbar strain and TDIU.  The Board has determined that another remand is needed in this case.  While the additional delay is regrettable, it is deemed necessary in order to fairly decide the merits of the Veteran's claims.

As previously mentioned, during the pendency of the appeal for entitlement to a disability rating in excess of 20 percent for lumbar strain with arthritis and residual scarring, the AOJ issued a February 2017 SSOC, grating service-connection at 10 percent disabling for radiculopathy of the LLE as secondary to the service-connected disability of lumbar strain with arthritis and residual scarring.  In making its decision, the AOJ relied on the December 2016 VA examination and determined that the issues of LLE radiculopathy and lumbar strain are inextricably intertwined.  A review of the record indicates that the Veteran timely filed a NOD to the February 2017 decision in March 2017.  To date, the record does not contain an acknowledgment of receipt by the AOJ, a SOC, or notification of the Veteran's appellate rights.    

When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A NOD is timely filed within one year of the adverse decision.  See 38 C.F.R. § 20.302.  The Board is cognizant that, effective March 24, 2015, VA amended its rules as to what constitutes a valid NOD, requiring that they be submitted on specific forms prescribed by the Secretary.  See 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015); 38 C.F.R. § 20.201 (2015).  Because the SSOC at issue in this case was filed after the effective date of the amendment, the NOD must be submitted on VA Form 21-0958.  The Board finds that the Veteran timely and validly submitted his March 2017 NOD, per the above-mentioned regulations.  As such, the issue of entitlement to an initial disability rating in excess of 10 percent for LLE radiculopathy as secondary to service-connected lumbar strain must be remanded so that a SOC may be issued.

Further, concerning entitlement to TDIU, the Board finds that any determination with respect to the LLE radiculopathy would materially affect a determination concerning TDIU.  As such, entitlement to TDIU is inextricably intertwined with the increased rating claim being remanded and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC adjudicating the issues of: (a) entitlement to an initial disability rating in excess of 10 percent for LLE radiculopathy as secondary to the service-connected disability of lumbar strain with arthritis and residual scarring; and (b) entitlement to a TDIU.

2.  Advise the Veteran of the procedural requirements to continue an appeal of these issues.  If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


